UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 EQUITABLE FINANCIAL CORP. (Name of Issuer) COMMON STOCK (Title of Class of Securities) 29448T105 (CUSIP Number) Alan S. Parsow with a copy to David L. Hefflinger Elkhorn Partners Limited Partnership Jason D. Benson 2222 Skyline Drive McGrath North Mullin Elkhorn, NE 68022 & Kratz, PC LLO (402) 289-3217 Suite 3700 First National Tower Omaha, NE 68102 (402) 341-3070 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 30, 2015 (Date of Event which Required Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g) check the following box [ ]. The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP NO. 29448T105 13D Page 2 of 4 Pages 1. Name of Reporting Person Elkhorn Partners Limited Partnership 2. Check the Appropriate Box if a Member of a Group /X/ (a) / / (b) 3. SEC Use Only 4. Source of Funds WC 5. Check Box if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) / / 6. Citizenship or Place of Organization Nebraska 7.Sole Voting Power 253,700 Shares Number of Shares 8.Shared Voting Power Beneficially Owned by 0 Reporting Person 9.Sole Dispositive Power With 253,700 Shares 10.Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 253,700 Shares Check Box if Aggregate Amount in Row 11 Excludes Certain Shares / / Percent of Class Represented by Amount in Row 11 Approximately 7.3% of voting securities Type of Reporting Person PN CUSIP NO. 29448T105 13D Page 3 of 4 Pages ITEM 1.SECURITY AND ISSUER. The securities to which this Schedule 13D relates are shares of common stock of Equitable Financial Corp. (“Equitable”), whose principal executive offices are located at 113 N. Locust Street, Grand Island, NE 68801.Elkhorn Partners Limited Partnership (the “Partnership”) is the entity making this filing. ITEM 2.IDENTITY AND BACKGROUND. (a)-(c), (f)This Schedule 13D is being filed by the Partnership. The sole general partner of the Partnership is Parsow Management LLC (the “General Partner”).Alan S. Parsow is the sole manager of the General Partner.The business of the Partnership consists of the buying and selling, for the account of the Partnership, of stocks, bonds and other securities, commodities, property and investments.The address of the Partnership, the General Partner and Mr. Parsow is 2222 Skyline Drive, Elkhorn, Nebraska 68022.The Partnership is a Nebraska limited partnership, the General Partner is a Nebraska limited liability company and Mr. Parsow is a United States citizen. (d)-(e)Neither the Partnership, the General Partner nor Mr. Parsow has during the last five years been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation of such law. ITEM 3.SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. The Partnership has acquired the Equitable common stock through open market purchases and privately-negotiated transactions. The purchase price was obtained from the Partnership’s working capital. ITEM 4.PURPOSE OF THE TRANSACTION. The Partnership has acquired the Equitable common stock as an investment. The Partnership intends to review on a continuing basis its investment in the Equitable common stock, Equitable’s business affairs and financial condition, as well as conditions in the securities markets and general economic and industry conditions. The Partnership may purchase additional Equitable common stock either in the open market, in privately-negotiated transactions, or otherwise. Additionally, the Partnership may dispose of the Equitable common stock it presently owns or hereafter acquires either in the open market, in privately negotiated transactions, or otherwise. In addition, the Partnership reserves the right to take such other action in respect of its investment in the Equitable common stock as it may deem appropriate in light of the circumstances existing from time to time, including, without limitation, seeking representation on the board of directors of Equitable or taking other steps with management designed to enhance shareholder value. ITEM 5.INTEREST IN SECURITIES OF THE ISSUER. (a)(b)As of November 30, 2015, the Partnership owns 253,700 shares of Equitable common stock.The Equitable Form 10-Q for the quarter ended September 30, 2015 reported that there were outstanding 3,477,328 shares of Equitable common stock as of November 12, 2015.Based on this number, the Partnership owns approximately 7.3% of the Equitable common stock. (c)During the past 60 days, the Partnership purchased 37,805 shares of Equitable common stock, in open market transactions and privately-negotiated transactions, at prices ranging from $8.00 to $8.20 per share. CUSIP NO. 29448T105 13D Page 4 of 4 Pages ITEM 6.CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. Neither the Partnership, the General Partner nor Mr. Parsow has any contract, arrangement, understanding or relationship with any other person with respect to any securities of Equitable including the transfer or voting of any of the securities, finder's fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. ITEM 7.MATERIAL TO BE FILED AS EXHIBITS. Not Applicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I hereby certify that the information set forth in this statement is true, complete and correct. DATED:December 2, 2015 Elkhorn Partners Limited Partnership By:Parsow Management LLC, General Partner By:/s/ Alan S. Parsow Alan S. Parsow Sole Manager
